Citation Nr: 0018603	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for a left knee disorder 
based on additional disability due to surgery at a Department 
of Veterans Affairs (VA) facility in November 1987.

3.  Entitlement to a compensable rating for a left femoral 
artery disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from May 1942 to November 
1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Portland, Oregon, VA Regional Office (RO).  That decision 
denied service connection for bilateral hearing loss and for 
a left knee disorder pursuant to 38 U.S.C.A. § 1151.  Also, 
the RO established service connection for post-traumatic 
stress disorder (PTSD) and for a left femoral artery disorder 
under 38 U.S.C.A. § 1151, assigning noncompensable 
evaluations.  The veteran expressed disagreements with the 
denials of service connection and with the assigned zero 
percent ratings.  The Board, in a decision dated in February 
1998, granted a 50 percent disability evaluation for PTSD.  
That decision became final and the matter is no longer before 
the Board.  38 U.S.C.A. § 7104(b) (West 1991).  Thus, the 
issues are as shown on the first page of this decision.

In his May 1995 notice of disagreement with respect to the 
RO's denial of hearing loss, the veteran also raised the 
matter of entitlement to service connection for tinnitus.  
That matter has been neither procedurally prepared nor 
certified for appellate review, and is accordingly referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The record contains competent evidence of a current, 
bilateral hearing loss disability plausibly related to in-
service noise exposure.  

2.  The record reflects that the veteran underwent private 
revision surgery on his left knee after increased knee 
symptomatology opined to be due to a failure of the total 
left knee replacement performed at a VA facility in November 
1987, and that he continues to demonstrate left knee 
symptoms.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a left knee 
disorder, based on additional disability due to surgery at a 
Department of Veterans Affairs (VA) facility in November 
1987, is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are unavailable.  
Service records indicate his service duties involved support 
of combat operations.

In May 1993, the veteran filed a claim for benefits, stating 
that his left knee, replaced by VA, fell apart and that there 
was a metal piece in the back of his knee that caused 
constant swelling.  He stated that a private physician had to 
repair the left knee.

Records reflect that in November 1987, the veteran, then 77 
years of age, was admitted to VA hospitalization with 
nonservice-connected, severe degenerative joint disease of 
the knees, for which he underwent a left total knee 
arthroplasty.  The hospital report notes a post-operative 
complication with a cold, blue left foot.  Left femoral 
angiogram showed acute occlusion of the distal left 
superficial femoral artery.  Vascular surgery was performed.  
After surgery and several days' recovery, the veteran was put 
in a continuous passive motion device of the knee to bring 
his extension to zero degrees and flexion to 90 degrees.  
Physical therapy then progressed and by the end of November 
the veteran was ambulating well with crutches.  X-rays taken 
in December 1987 showed the prosthesis to be in near anatomic 
position.  X-rays taken in January and March 1988 were 
interpreted as showing findings similar to those in the 
December 1987 X-rays, without evidence of loosening.  

In January 1989 the veteran reported for VA outpatient 
treatment with complaints of left knee pain and swelling.  A 
report of x-ray dated in April 1989 noted no appreciable 
change since March 1988 and that there was a stable 
appearance of all component of the left total knee 
replacement.  The impression was left total knee replacement 
without evidence of complication and no change from before.  

In March 1992, a private physician performed a partial 
synovectomy of the left knee with removal of loose high-
density polyethylene patellar implant and metal-backed 
patella, and removal of high-density polyethylene tray and 
reinsertion of a new tray in the tibial aspect.  The pre-
operative diagnosis was failure of a metal-backed patellar 
implant with associated secondary changes of the left total 
knee (porous ingrowth).  A severe reactive phenomenon was 
noted during the operative procedure, stated to be compatible 
with pre-operative aspiration and X-ray findings.  A pre-
operative consultation report notes that x-rays taken between 
August 1991 and January 1992 showed loosening of the patellar 
implant with a chronic reactive synovitis.  

In a statement received in July 1993, the veteran reported 
that he was in combat in service and operated a machine gun, 
losing his hearing in one ear and damaging his hearing in the 
other ear.

In February 1994, the veteran presented for a joint 
examination.  The examiner noted prior left knee surgeries to 
include repair of the left knee prosthesis approximately two 
years after replacement surgery.  His knee was stable.  He 
had left knee motion from zero to 130 degrees.  

In March 1994, the veteran reported for VA audio examination.  
Audiologic evaluation revealed pure tone thresholds, in 
decibels, as follows:

EAR
500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
RIGHT
35
55
90
100
105
LEFT
35
45
90
100
100

Speech audiometry revealed a speech recognition ability of 56 
percent in the right ear and 48 percent in the left ear.  The 
examiner noted the veteran's exposure to artillery noise 
during service, exposure to a bomb blast with resulting right 
ear hearing damage, and a post-service occupational noise 
exposure history to include over 25 years working in sawmills 
and as a logger.  The examiner also noted the presence of 
bilateral constant, mild tinnitus and summarized that the 
veteran had a mild-to-severely profound sloping sensorineural 
hearing loss bilaterally.  

At the time of VA joint examination in January 2000, the 
veteran was lying in bed.  He had left knee motion from 10 to 
77 degrees with objective evidence of painful motion.  The 
ligaments were stable.  There was no evidence of redness, 
heat, abnormal movement, guarding.  There was some edema of 
the lower legs bilaterally.  The examiner was unable to check 
the veteran's gait.  The diagnoses included degenerative 
joint disease of both knees and right hip.  

Pertinent Laws and Regulations--Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  

38 C.F.R. § 3.385 does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for a hearing loss, which first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that service connection can be granted for a hearing 
loss where the veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered 
while he was in military service.  Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  
In Caluza v. Brown, 7 Vet. App. 498, 504 (1995), the Court 
held that where the determinative issue involves medical 
etiology or diagnosis, competent medical evidence is 
required, but where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself.  See 
also Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In that 
regard, the Board further notes that combat veterans are 
afforded special consideration, i.e., in the case of any 
veteran who engaged in combat with the enemy in active 
service, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these the first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The veteran 
must still establish that his claim is well grounded by 
medical evidence showing a nexus between a current disability 
and the reported service incident.  See Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  The Court has recently 
clarified that the presumptions of § 1154(b) are applicable 
to the in-service incurrence prong of the Caluza test, but 
not to the elements of current disability or nexus between a 
current disability and service.  Kessel v. West, 13 Vet. App. 
9 (1999) (en banc).

Pertinent Laws and Regulations--38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected. 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  The United States Supreme 
Court ultimately affirmed this decision.  Brown v. Gardner, 
115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c). 
The amended regulation, 38 C.F.R. § 3.358 (c)(3), now 
provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherewise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed prior to October 1, 1997.  Thus, the version of 
38 U.S.C.A. § 1151 that is applicable to this case is the 
version that existed prior to its amendment in 1996, as those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  VAOPGCPREC 40-97 (1997), 
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  

The pre-amendment version of 38 U.S.C.A. § 1151 provides, in 
relevant part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997).  Such burden extends to all claims, 
including those under 38 U.S.C.A. § 1151.  Jimison v. West, 
13 Vet. App. 75 (1999).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  

Generally, in order for a claim of entitlement to service 
connection to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, the appellant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).

With respect to hearing loss, the record contains the 
veteran's account of in-service noise exposure, to include in 
combat operations.  Such account is presumed credible for the 
purposes of well grounding the claim.  The veteran's service 
records are unavailable, and presumed to have been lost in a 
1973 fire at the National Personnel Records Center facility 
located in St. Louis, Missouri.  Attempts to obtain service 
records, to include from alternate sources, have been 
unsuccessful.  Thus, there is no evidence pertinent to the 
veteran's hearing acuity during service or at the time of his 
discharge.  Service records do indicate his service duties 
involved support of combat operations.

The record also contains VA examination evidence of a current 
bilateral hearing loss disability as defined under 38 C.F.R. 
§ 3.385.  The VA examiner did not specifically opine that the 
veteran's bilateral hearing loss disability had its onset in 
or was otherwise related to service.  However, that examiner 
noted the veteran's history of noise exposure both in service 
and after service, and further noted in the "DESCRIPTION OF 
ONSET AND PROGRESSION OF LOSS" section that the veteran was 
exposed to a bomb blast in World War II that caused damage to 
his hearing in the right ear.  See, e.g., Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998).  The Board also notes the 
heightened obligations to explain findings and conclusions 
and to consider carefully the benefit of the doubt rule in 
cases, such as this, in which service records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Based on the above, the Board finds the 
veteran's claim for service connection for bilateral hearing 
loss to be well grounded.

With respect to the veteran's claim to benefits under 
38 U.S.C.A. § 1151, the claims file does contain evidence 
pertinent to VA replacement of the left knee in November 1987 
and includes note of surgical complications resulting in an 
arterial disorder for which the veteran is service connected.  
Although records over the first year or two after the surgery 
show no complications from surgery, the claims file includes 
the private evidence from the veteran's left knee revision 
surgery in 1992.  Such evidence references the "failure" of 
the knee replacement and identifies joint loosening, 
increased left knee symptomatology and a synovial reaction as 
reasons for the revision.  Current examination continues to 
show left knee symptomatology.  Thus, such claim is well 
grounded.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, these matters are further discussed in the 
remand portion of this decision.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded; to that extent only the appeal 
is granted.

The claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left knee disorder, 
based on additional disability due to surgery at a Department 
of Veterans Affairs (VA) facility in November 1987, is well 
grounded; to that extent only the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
bilateral hearing loss and for compensation for a left knee 
disability based on 38 U.S.C.A. § 1151 are well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 38 C.F.R. 
§ 3.159 (1999).

The Board is cognizant that the veteran's claims were 
remanded in February 1998.  At that time the Board requested 
VA examinations pertinent to the etiology of the veteran's 
bilateral hearing loss disability, and also requested opinion 
with respect to whether the veteran demonstrated additional 
disability that was a result of VA surgical treatment of his 
left knee.  While the Board expresses regret at the necessity 
for a further remand of this matter, for the reasons 
discussed below, the evidence of record remains insufficient 
for informed appellate decisions regarding those claims.  

First, with respect to the veteran's hearing loss, the Board 
notes that the requested audiologic examination opinion was 
not obtained.  Rather, a note in the file indicates that the 
VA facility had no portable audiologic equipment, that the 
veteran was unable to travel, and that examination would not 
be adequate.  Thus, no opinion was obtained.  Based on a 
review of the evidence in this case the Board finds that an 
opinion, even absent further clinical evaluation, is 
necessary.  The Court has previously noted that in the case 
of veteran's who are unable to report to VA facilities for 
examinations, VA has a duty to be certain that it tailors its 
assistance to the peculiar circumstances of such claimants.  
See Wood v. Derwinski, 1 Vet App 190 (1991) (cautioning those 
who adjudicate the claim of incarcerated veterans to tailor 
there assistance to the circumstances of the confinement).  .

Moreover, the Board notes that the 1971 VA examination report 
suggests that the veteran was referred for audiologic 
examination at that time.  No audiologic report from that 
time period is of record.  Such report is potentially 
probative of the onset of the veteran's hearing loss and, if 
available, should be obtained.  

With respect to the veteran's claim under 38 U.S.C.A. § 1151, 
the January 2000 examiner did not provide the requested 
opinion as to whether additional disability resulted from VA 
surgery in November 1987.  The veteran has cited the failure 
of his VA knee replacement requiring private revision.  He 
also claims continued disability in the left knee.  It is now 
well settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995);  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  A medical opinion as to the above is 
thus required.

The Board further notes that it is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the Court.  The Court has stated that compliance by the Board 
and the RO with remand directives is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Again the Board also cites the 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which service records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Finally, the Board addresses the veteran's claim of 
entitlement to a compensable evaluation for a femoral artery 
disorder.  His initial grant of service connection and 
assignment of a zero percent evaluation was under 38 C.F.R. 
§ 4.104, Diagnostic Code 7199-7116.  

Prior to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7116, which pertains to intermittent claudication, provided 
for assignment of a 20 percent evaluation where there is 
minimal circulatory impairment with paresthesia, temperature 
changes or occasional claudication.  On January 12, 1998, 
various amendments became effective as to sections of the VA 
Schedule for Rating Disabilities pertaining to the 
cardiovascular system.  In the revised Schedule, Diagnostic 
Code 7116 has been deleted.

38 C.F.R. § 4.104, Diagnostic Code 7114 pertains to 
arteriosclerosis obliterans and provides that claudication on 
walking more than 100 yards, and; diminished peripheral 
pulses or ankle/brachial index of 0.9 or less warrants a 20 
percent disability rating.  Higher evaluations are based on 
consideration of degrees of claudication, the ankle/brachial 
index and/or factors such as changes of skin temperature or 
appearance.  Prior to the change in regulation, 
arteriosclerosis obliterans was rated under Diagnostic Code 
7116 for intermittent claudication, and is thus potentially 
relevant to evaluation of the veteran's disability.  

38 C.F.R. § 4.104, Diagnostic Code 7121 pertains to phlebitis 
or thrombophlebitis.  Under the prior provisions a 10 percent 
rating for unilateral phlebitis or thrombophlebitis requires 
symptoms that approximate persistent moderate swelling of leg 
not markedly increased on standing or walking.  A 30 percent 
rating is assigned for persistent swelling of leg or thigh, 
increased on standing or walking one or two hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis.  Higher evaluations contemplate factors to 
include swelling, pigmentation changes and ulceration.  Since 
January 12, 1998, a compensable evaluation under that code is 
warranted for symptoms of intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  Again, higher evaluations are warranted 
based on degrees of swelling, pigment changes and ulceration.  
See 38 C.F.R. § 4.104, Diagnostic Code 7121 (effective 
January 12, 1998).

As the regulations changed during the pendency of the 
veteran's appeal he is entitled to application of the version 
most favorable to him, as limited by law.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(2000).

In January 2000, the veteran reported for VA examination of 
his arteries and veins. The diagnoses were status post left 
popliteal thrombectomy with good result; status post left 
lower leg saphenous vein excision for thrombophlebitis with 
good result; and vascular arterial insufficiency of the lower 
extremities, especially on the right.

The RO, pursuant to the Board remand, considered the above in 
conjunction with the regulatory criteria pre- and post-
January 12, 1998.  The RO concluded that the veteran 
demonstrated no symptoms of femoral artery disease.  The 
Board notes that the January 2000 VA examiner did identify 
the absence of pedal pulses and also noted edema of the 
extremities.  Such are among the criteria listed in the 
diagnostic codes relevant to the veteran's claim.  However, 
the January 2000 examiner did not provide clarifying comment 
as to which, if any, of the veteran's manifestations were due 
to his service-connected left femoral artery disorder.  
Records also reflect that he has diabetes mellitus, a history 
of cardiac problems, and bilateral vascular arterial 
insufficiency.  Also, the veteran was not ambulatory at the 
time of the January 2000 examination to allow for comments 
relevant to his gait, claudication, etc, and, the examiner 
also did not provide any ankle-brachial index for use in 
applying the diagnostic codes cited above.  As such, further 
examination is warranted to clarify the extent of any femoral 
artery disability.

For the above reasons, this case is returned to the RO for 
the following:

1.  The RO should determine if audiologic 
referral referenced at the time of VA 
examination in 1971 was in fact 
accomplished, and, if so, obtain a report 
of such evaluation for association with 
the claims file.  The RO's efforts in 
this regard should be documented in the 
claims file.

2.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

3.  The RO should provide a complete copy 
of the claims file, to include any 
additionally associated records, to the 
VA examiner, if available, who conducted 
audiologic examination of the veteran in 
March 1994.  That examiner is requested 
to review the March 1994 examination 
report in conjunction with other relevant 
records and to provide an opinion as to 
the etiology of the veteran's bilateral 
hearing loss disability.  In particular, 
the examiner is requested to comment on 
the likelihood that the veteran's in-
service noise exposure caused a hearing 
loss disability, commenting on the role 
played, if any by post-service noise 
exposure.  The examiner should provide 
reasons for any opinions.  If the March 
1994, examiner is unavailable, the RO 
should arrange for a new examination, 
including consideration of a fee basis or 
contract examination, to obtain the 
requested opinion.

4.  The RO should provide a complete copy 
of the claims file, to include any 
additionally associated records, to the 
VA examiner, if available, who evaluated 
the veteran's left knee disability in 
January 2000.  That examiner is requested 
to provide an opinion as to whether the 
total left knee replacement performed by 
VA in November 1987 resulted in 
additional left knee disability.  In 
particular, that examiner is requested to 
comment on the veteran's subsequent 
revision surgery and the private records 
referencing a "failure" of the VA-
placed implant, loosening of the joint 
and a "severe reactive phenomenon" of 
the synovium.  If any additional 
disability/increase in symptoms is the 
result of natural progression, the 
examiner should so state.  If the January 
2000 examiner is not available, the RO 
should arrange for a new examination to 
obtain the requested opinion.

5.  The RO should schedule the veteran 
for examination to determine the 
manifestations, if any, attributable to 
his service-connected femoral artery 
disability.  The examiner is requested to 
provide a statement as to the presence 
and degree or absence of the following:  
claudication, paresthesia, temperature 
changes, trophic changes, swelling, 
pigmentation changes, eczema and/or 
ulceration.  The examiner is also 
requested to state whether peripheral 
pulses are present, and to provide an 
ankle/brachial index.  The examiner is 
requested to identify which, if any, of 
the symptoms identified above, are 
related to the veteran's November 1987 VA 
surgical treatment with resulting 
occlusion of the distal left superficial 
femoral artery, as opposed to the 
veteran's bilateral thrombolytic 
disorder, diabetes mellitus, coronary 
artery disease or other pertinent medical 
factors.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review, consistent with Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hearing loss, 
with consideration of 38 U.S.C.A. 
§ 1154(b) and Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  
The RO should re-adjudicate the claim of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for left knee disability, and the 
RO should re-adjudicate the claim of 
entitlement to a compensable rating for a 
femoral artery disability with 
consideration of the applicable schedular 
criteria in effect prior and subsequent 
to January 12, 1998, consistent with 
Fenderson v. West, 12 Vet. App. 119 
(1999) and VAOPGCPREC 3-2000 (2000).  If 
any benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that examinations 
requested in connection with this remand are deemed necessary 
to evaluate his claim, and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


